PER CURIAM:
Leonard Clark, appointed counsel for Tony L. Ford, has filed a motion to withdraw on appeal and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the district court’s denial of § 3582(c)(2) relief is AFFIRMED.